[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT            FILED
                         ________________________ U.S. COURT OF APPEALS
                                                            ELEVENTH CIRCUIT
                               No. 05-14275                    MAY 22, 2006
                           Non-Argument Calendar             THOMAS K. KAHN
                                                                 CLERK
                         ________________________

                  D. C. Docket No. 04-00051-CR-4-RH-WCS

UNITED STATES OF AMERICA,


                                                         Plaintiff-Appellee,

                                     versus

NICHOLAS BRYANT,

                                                         Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                      for the Northern District of Florida
                        _________________________

                                 (May 22, 2006)

Before CARNES, BARKETT, and PRYOR, Circuit Judges.

PER CURIAM:

     Nicholas Bryant appeals his convictions for: (1) conspiracy to possess with
intent to distribute marijuana, in violation of 21 U.S.C. § 846; (2) possession with

intent to distribute marijuana, in violation of 21 U.S.C. § 841(a)(1), (b)(1)(D); and

(3) possession of a firearm in furtherance of drug trafficking, in violation of 18

U.S.C. § 924(c)(1)(A)(i). On appeal, Bryant argues that his motion to suppress the

evidence, which was seized from his house pursuant to a search warrant, should

have been granted because: (1) there was no reference in the warrant affidavit to

the confidential informant’s (CI) veracity, reliability, or prior use; (2) the affiant

made a recklessly false statement when he said that he had reason to believe that

“illegal narcotics are being kept and sold” at Bryant’s residence; and (3) there was

no competent evidence to show ongoing drug activity or that Bryant was connected

to it from police surveillance of another individual.

      We review the district court’s determination that an affidavit contains

probable cause de novo and its findings of fact for clear error. United States v.

Jiminez, 224 F.3d 1243, 1248 (11th Cir. 2000). We give due deference to the

inferences that the district court and law enforcement officers drew from the facts.

Id.

      Based upon this record we cannot say that the district court erred. Because

there was sufficient corroborating information that was not stale in the search

warrant affidavit to support a finding of probable cause, even assuming arguendo



                                            2
that there was falsity in the officer’s statement, the district court did not err by

denying Bryant’s motion to suppress.

      AFFIRMED.




                                            3